DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-10 have been presented for examination.
Claim 8 has been canceled.
Claims 1-7 and 9-10 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Arguments
Applicant's arguments/amendments filed 02/09/2022 have been fully considered. The rejection of claim 8 under 35 U.S.C. 112(a) and 112(b) is withdrawn in view of the cancellation of the claim. 
Applicant’s arguments/amendments regarding the rejection of claims 1-7 and 8-10 under 35 U.S.C. 101 for directing to an abstract idea without significantly more have been fully considered but are not persuasive. Applicant argues on pg. 11 paragraph 2 that the data operations, transformation or mathematical formulae are used as the instruments to obtain the inventive concepts and therefore are not directed to the mathematical concepts and mental processes. Examiner respectfully disagrees and asserts that the two prong analysis was followed to determine that the claims direct to an abstract idea in the form of mathematical concepts and mental processes. The recited inventive concepts are an improvement to the abstract idea and are not an improvement to the functioning of a computer or to any particular technology or technical field.
Applicant further argues on pg. 12 paragraphs 2-3 in relation to Example 3 of the guidance where a blue noise mask was tied to the processor’s ability to process digital images, that similarly the present invention utilizes steps to solve the problem that the existing method of learning by relying on the data-driven machine cannot ensure the effectiveness, the clustering reliability and the noise resistance of the input features of the reservoir. Examiner respectfully disagrees and asserts that in the case of Example 3, the claims were directed to an improvement in the functioning of a computer itself, i.e. the processor’s ability to process digital images. In contrast, the pending claims does not result in the improvement of the functioning of a computer, but rather the computer is used merely as a tool to implement the abstract idea. The alleged improvements are an improvement to the abstract idea and require additional elements to be patent eligible (see MPEP 2106.05(a)). The operations recite the abstract idea and therefore are not additional elements that integrate the abstract idea into a practical application.
Applicant further compares on pg. 13 paragraphs 3-4 that the claimed invention to Example 40 of the guidance which was an improvement to network monitoring and asserts that the resulting rock reservoir structure characterization method should be eligible in the Step 2A, Prong Two test. Examiner respectfully disagrees and asserts that the improved rocker reservoir structure characterization method is the abstract idea and there is no similar improvement to network monitoring. The judicial exception alone cannot provide the improvement. The claim does not recite any additional elements that are sufficient to integrate the abstract idea into a practical application.
Applicant further argues on pg. 14 paragraph 3 relating to Step 2B that “other elements were not discussed.” Examiner respectfully disagrees and asserts that every element was identified in the analysis are either reciting the abstract idea or as an additional element that is insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant argues on pg. 15 paragraph 1 that “the office failed to provide any rationale of why these features of the amended claim 1 are routine and conventional in the art and in the industry. The Office also failed to identify any prior art which teaches or suggests the recited claim language in the amended claim 1.” However, Examiner asserts that Applicant’s argument is moot because the 101 analysis did not identify any additional element as being well-known, routine and conventional in the art.
Applicant further argues on pg. 16 paragraph 2 that the combination of these steps is not generic in the rock reservoir structure characterization method and the claim recites additional elements. Examiner respectfully disagrees and asserts that the elements recited in this paragraph by the Applicant were identified to recite the abstract idea and are not additional elements to the abstract idea. Elements that recite the abstract idea cannot be additional elements amounting to significantly more than the abstract idea.
Applicant further argues on pg. 17 paragraph 2, that the recited subject mater is directed to an improvement of rock reservoir structure characterization method. However, Examiner asserts that an improved abstract idea is still abstract and requires additional elements to integrate the abstract idea into a practical application or provide significantly more than the abstract idea (see MPEP 2106.05(a)).
The rejection of the claims under 35 U.S.C. 101 for directing to an abstract idea without significantly more is maintained.

Applicant’s arguments, with respect to the rejection of claims 1-7 and 9-10 under 35 U.S.C. 103 that the references do not teach the claims as presently amended have been fully considered and are persuasive.  Therefore, the rejection of claims 1-7 and 9-10 under 35 U.S.C. 103 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han, Xue, Chen, Bedi, Nasseri, and Jia et al. ("Study On Thin Differential Interpretation Method Of 0.2 m High Resolution Logging Series in Sabei Development Zone." IOP Conference Series: Materials Science and Engineering. Vol. 585. No. 1. IOP Publishing, 2019).
Applicant’s additional arguments/amendments, see remarks pg. 18-19, regarding the rejection of claims 1-7 and 9-10 under 35 U.S.C. 103 have been fully considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has addressed each reference individually, however Applicant has not specifically pointed out how the language of the claims patentably distinguishes them from the combination of references. Applicant argues on pg. 19 paragraph 3 that Bedi describes using well logs of different wells to compare various properties in the reservoir and does not disclose a synthetic seismic trace obtained by logging data of the same well. Examiner respectfully disagrees and asserts that any well of Bedi could be identified to be “the same well.” Therefore the combination of Bedi’s synthetic traces obtained by well data in combination with the rock reservoir structure characterization method of the other references teaches the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-7 are directed to a statutory category as a process, claims 8 and 10 are directed to a statutory category as a machine, and claim 9 is directed to a statutory category as an article of manufacture.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
performing a data decomposition on the three-dimensional seismic data volume of the key stratum of the rock reservoir to be characterized to obtain a plurality of intrinsic mode function components;
performing a data transformation on all the intrinsic mode function components to obtain time-frequency spectrums of all the intrinsic mode function components;
adding the time-frequency spectrums of all intrinsic mode functions to obtain time-frequency spectrums of seismic data;
performing a cross-correlation between each of the time-frequency components of the near-well seismic traces
screening out a sensitive time-frequency component with the highest correlation degree;
using the sensitive time-frequency component with the highest correlation degree as an input feature, and performing fuzzy C-means clustering and spatial smoothing for seismic facies division to obtain seismic facies with set standard division;

The limitation of “performing a data decomposition on the three-dimensional seismic data volume of the key stratum of the rock reservoir to be characterized to obtain a plurality of intrinsic mode function components”, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components. For example, but for the “with the processor” language,  “performing a data decomposition” in the context of this claim encompasses mathematical equations and calculations for obtaining intrinsic mode functions. Similarly, the limitation of “performing a data transformation on all the intrinsic mode function components to obtain time-frequency spectrums of all the intrinsic mode function components”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts, but for the recitation of generic computer components. For example, but for the “with the processor” language, “performing a data transformation” in the context of this claim encompasses mathematical equations and calculations for obtaining time-frequency spectrums. Similarly, the limitation of “performing a cross-correlation between each of the time-frequency components of the near-well seismic traces”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts, but for the recitation of generic computer components. For example, but for the “with the processor” language, “performing a cross-correlation” in the context of this claim encompasses mathematical equations and calculations for obtaining correlations. 
Similarly, the limitation of “performing a cross-correlation between each of the time-frequency components of the near-well seismic traces”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts, but for the recitation of generic computer components. For example, but for the “with the processor” language, “performing a cross-correlation” in the context of this claim encompasses mathematical equations and calculations for obtaining correlations.
The limitation of “screening out a sensitive time-frequency component with the highest correlation degree”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. For example, but for the “with the processor” language, “screening out” in the context of this claim encompasses a user mentally determining and selecting the component with the highest correlation degree. 
The limitation of “using the sensitive time-frequency component with the highest correlation degree as an input feature, and performing fuzzy C-means clustering and spatial smoothing for seismic facies division to obtain seismic facies with set standard division”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. For example, but for the “with the processor” language, “performing fuzzy C-means clustering and spatial smoothing” in the context of this claim encompasses mathematical equations and calculations for obtaining seismic facies. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, equations and/or relationships then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites an additional elements “with a processor”. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)).The additional elements of “acquiring a three-dimensional seismic data volume of a key stratum of a rock reservoir to be characterized” and “obtained by logging data of the same well … wherein the logging data comprises resistivity data, acoustic wave data, natural potential data, microelectrode data, and density data” are viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). The additional element of “depicting the rock reservoir to be characterized according to the seismic facies divided by the set standard to obtain the rock reservoir structure characterization so that to reduce an interference caused by deep weak amplitude and noise, to fully extract multi-scale features of waveforms, to strengthen a constraint of actual logging data, and to give a consideration to a transverse continuity of seismic waveforms” is viewed as insignificant extra-solution activity of mere nominal or tangential addition to the claim amounting to mere data output (see MPEP 2106.04(d) and 2106.05(g)). Examiner notes that the element “so that to reduce an interference caused by deep weak amplitude and noise, to fully extract multi-scale features of waveforms, to strengthen a constraint of actual logging data, and to give a consideration to a transverse continuity of seismic waveforms” is the intended result of the previous positively recited steps and does not carry any patentable weight (See MPEP 2111.04). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional elements of “acquiring a three-dimensional seismic data volume of a key stratum of a rock reservoir to be characterized”, “obtained by logging data of the same well … wherein the logging data comprises resistivity data, acoustic wave data, natural potential data, microelectrode data, and density data” and “depicting the rock reservoir to be characterized according to the seismic facies divided by the set standard to obtain the rock reservoir structure characterization so that to reduce an interference caused by deep weak amplitude and noise, to fully extract multi-scale features of waveforms, to strengthen a constraint of actual logging data, and to give a consideration to a transverse continuity of seismic waveforms” are viewed as insignificant extra-solution activity as described in Step 2A prong two and therefore do not amount to significantly more than the abstract idea. The claim as a whole directs to an abstract idea without significantly more, therefore the claim is not patent eligible. 

Claims 2-7 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations reciting mathematical concepts. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 9-10 recite similar limitations and are also directed to the abstract idea groupings of “Mathematical Concepts” and “Mental Processes.” The claims are rejected using the same rationale used in claims 1-7 above.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 fail to further limit the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being obvious over Han et al. ("Empirical mode decomposition for seismic time-frequency analysis." Geophysics 78.2 (2013): O9-O19.), hereinafter Han, in view of Xue et al. ("Application of the empirical mode decomposition and wavelet transform to seismic reflection frequency attenuation analysis." Journal of Petroleum Science and Engineering 122 (2014): 360-370.), hereinafter Xue, Chen et al. (Chen, Wei, and Hui Song. "Automatic noise attenuation based on clustering and empirical wavelet transform." Journal of Applied Geophysics 159 (2018): 649-665.), hereinafter Chen, Bedi et al. ("Features denoising-based learning for porosity classification." Neural Computing and Applications (2019): 1-14.), hereinafter Bedi, and Nasseri et al. ("Fracture enhancement based on artificial ants and fuzzy c-means clustering (FCMC) in Dezful Embayment of Iran." Journal of Geophysics and Engineering 12.2 (2015): 227-241.), hereinafter Nasseri, and Jia et al. ("Study On Thin Differential Interpretation Method Of 0.2 m High Resolution Logging Series in Sabei Development Zone." IOP Conference Series: Materials Science and Engineering. Vol. 585. No. 1. IOP Publishing, 2019.), hereinafter Jia.
Regarding claim 1, Han teaches a rock reservoir structure characterization method, comprising the steps of:
acquiring a three-dimensional seismic data volume of a key stratum of a rock reservoir to be characterized (Han pg. 13 col. 2 “We next apply the various time-frequency analysis tools on a seismic data set from a sedimentary basin in Canada.” And Figure 10. Seismic data set from a sedimentary basin in Canada. The erosional surface and channels are highlighted by arrows.  And pg. 15 col. 2 “We finally perform a spectral decomposition of a 3D seismic data volume using both approaches”);
performing a data decomposition on the three-dimensional seismic data volume of the key stratum of the rock reservoir to be characterized to obtain a plurality of intrinsic mode function components (Han pg. 10 col. 1 “EMD decomposes a data series into a finite set of signals, called IMFs. The IMFs represent the different oscillations embedded in the data” And col. 2 “The implementation procedure for EEMD is simple (Wu and Huang, 2009): 1) Add a fixed percentage of Gaussian white noise onto the target signal. 2) Decompose the resulting signal into IMFs. 3) Repeat steps (1) and (2) several times, using different noise realizations. 4) Obtain the ensemble averages of the corresponding individual IMFs as the final result.” And pg. 11 col. 1 “Complete ensemble empirical mode decomposition is also a noise-assisted method. The procedure of CEEMD can be described as follows (Torres et al., 2011):” And equations 1-6);
performing a data transformation on all the intrinsic mode function components to obtain time-frequency spectrums of all the intrinsic mode function components (pg. 11 col. 2 “Seismic instantaneous attributes (Taner et al., 1979) are derived from the seismic trace x(t) and its Hilbert transform y(t) by computing its analytic signal, given by [Equations 7-10]” And “We use equations 8 and 10 to compute instantaneous amplitudes and frequencies for each IMF. Contrary to classical application of instantaneous attributes to the original signal, this procedure produces a multitude of instantaneous frequencies at each time sample, namely one for each IMF, allowing for a more in-depth signal analysis. The result is a time-frequency distribution that is uniformly sampled in time but not in frequency”);
adding the time-frequency spectrums of all intrinsic mode functions to obtain time-frequency spectrums of seismic data (“We use equations 8 and 10 to compute instantaneous amplitudes and frequencies for each IMF. Contrary to classical application of instantaneous attributes to the original signal, this procedure produces a multitude of instantaneous frequencies at each time sample, namely one for each IMF, allowing for a more in-depth signal analysis. The result is a time-frequency distribution that is uniformly sampled in time but not in frequency”); and
depicting the rock reservoir to be characterized (pg. 15 col. 2 “Figure 19a and 19c shows, respectively, the 10- and 30-Hz spectral slices for the instantaneous spectrum after CEEMD at 420 ms. The channel and fault are visible, especially at 30 Hz. Both spectral slices show similar features;” And pg. 16 col. 2 “CEEMD successfully overcomes the mode-mixing problem, thus facilitating the analysis of individual IMFs. The subsequent computation of the instantaneous frequency then leads to relatively smoothly varying and positive instantaneous frequencies suitable for time-frequency analysis. In addition, the synthetic and real data examples show this produces a potentially higher time-frequency resolution than the short-time Fourier and wavelet transforms. Window length, overlap, and mother wavelet parameters restrict the resolution of short-time Fourier and wavelet transforms, and predefined decomposition bases render these two methods less suitable for analyzing nonstationary systems”) so that to reduce an interference caused by deep weak amplitude and noise, to fully extract multi-scale features of waveforms, to strengthen a constraint of actual logging data, and to give a consideration to a transverse continuity of seismic waveforms (Examiner notes that this element is the intended result of the previous process steps positively recited and does not carry patentable weight. See MPEP 2111.04).

Han does not appear to explicitly disclose performing a cross-correlation between each of the time-frequency components of the near-well seismic traces, and screening out a sensitive time-frequency component with the highest correlation degree and using the sensitive time-frequency component with the highest correlation degree as an input feature; and seismic facies division to obtain seismic facies with set standard division; and depicting the rock reservoir to be characterized according to the seismic facies divided by the set standard to obtain the rock reservoir structure characterization.
However, Xue teaches performing a cross-correlation between each of the time-frequency components of the near-well seismic traces, and screening out a sensitive time-frequency component with the highest correlation degree (Xue pg. 366 col. 2 “After EMD processing, we observe that 10 IMFs are obtained for the first two seismic traces (x1 and x2) and nine IMFs for the last two seismic traces (x3andx4). Correlation analysis of the four seismic traces and their IMFs (Table1) shows that a strong correlation exists from the 1st to the 3rd IMFs and the original signal. We think that the main functions of each seismic signal are embedded in IMFs 1–3. Therefore, for the analysis of the whole seismic section, we only took the first three IMFs.” and pg. 367 col. 2 “through the Hilbert spectrum of the selected IMF section (Fig.6), we can find that the main frequency range of the selected IMF section (IMF1) is 18–39 Hz. The stronger energy (red in Fig.6) is distributed in the range between 20 and 35Hz. So we select 25Hz and 35 Hz as low frequency and high frequency respectively to carry out the instantaneous spectral analysis.”);
using the sensitive time-frequency component with the highest correlation degree as an input feature (Fig. 2 and pg. 362 col. 2 “With the comparison analysis on the original seismic section and these selected IMF sections, the most appropriate IMF section picturing most of the details contained within the original seismic signal is selected. In the later hydrocarbon detection, only this IMF section is used. Since the IMF selection process is combined with the seismic traces intersecting as-bearing wells, the selected IMF will be reflected the most hydrocarbon content of the geological media. subsequently, the CWT is applied to this selected IMF section. Instantaneous spectral analysis and EAA is carried out based on the time–frequency spectrum obtained from CWT.” And pg. 366 col. 2 “Therefore, for the analysis of the whole seismic section, we only took the first three IMFs.” And “we think the IMF1 seismic section better pictures the information of the hydrocarbon-bearing reservoir. So only the IMF1 seismic section is used for hydrocarbon detection thereafter”); 
	and seismic facies division to obtain seismic facies with set standard division; and depicting the rock reservoir to be characterized according to the seismic facies divided by the set standard to obtain the rock reservoir structure characterization(Xue pg. 363 col. 2  “Based on the known seismic data information, the clustering of the Kohonen self-organizing maps is used to estimate the number of seismic facies and build the seismic facies maps within the seismic waveforms in the reservoir interval of the 3D seismic data in western Sichuan Depression, China” And “According to the above constraints at the well and the seismic section characteristics, the sedimentary facies distribution of the study area in the reservoir interval can be drawn(Fig. 3b). Fig. 3b shows that the red area is the intraplatform shoal and the blue area is tidal-flat facies on restricted platform and the green area is evaporated lagoon facies. Based on the above observations, sedimentary facies distribution (Fig. 3b) shows a very good correlation with what is obtained by waveform clustering analysis (Fig. 3a).”).
Han and Xue are analogous art because they are from the same field of endeavor of seismic analysis.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic analysis disclosed by Han with the cross-correlation of components and method of obtaining seismic faces disclosed by Xue.
 One of ordinary skill in the art would have been motivated to make this modification in order to highlight subtle geologic structures that might otherwise escape unnoticed (Xue abstract).

Han in combination with Xue does not appear to explicitly disclose a computer implemented method with a processor and performing C-means clustering.
However, Chen teaches a computer implemented method with a processor (pg. 660 col. 1 “The computation is done on a PC station equipped with an Intel Core i7 CPU clocked at 3.1 GHz and 16 GB of RAM.”) and performing fuzzy C-means clustering (Chen pg. 658 col. 1 “We summarize our proposed algorithm as the following steps 1. Decompose the input seismic trace into multiple IMFs. 2. Select the first IMF as the initial guess of the useful signals. 3. Apply FCM clustering algorithm to roughly estimate the signal waveform locations.” And pg. 662 col. 2 “We summarize our proposed algorithm as the following steps 1. Decompose the input seismic trace into multiple IMFs. 2. Select the first IMF as the initial guess of the useful signals. 3. Apply FCM clustering algorithm to roughly estimate the signal waveform locations. 4. Damp the remaining “non-waveform” components using a percentile thresholding method.”).
Han, Xue and Chen are analogous art because they are from the same field of endeavor of seismic analysis.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic analysis method disclosed by Han in combination with Xue with the clustering disclosed by Chen.
One of ordinary skill in the art would have been motivated to make this modification in order to denoise seismic data with high fidelity (Chen abstract and pg. 658 col. 2).

Han in combination with Xue and Chen does not appear to explicitly disclose near-well seismic traces and a synthetic seismic trace obtained by logging data of the same well.
However, Bedi teaches near-well seismic traces and a synthetic seismic trace obtained by logging data of the same well (pg. 16520 col. 2 “Seismic data are defined as 3-D time series data sampled at equal intervals of time.” And pg. 16524 col. 1 “Various well logs such as density, P-wave, porosity and gamma ray are available for all four wells. The block is covered by 3D seismic data that was obtained to explore reservoirs (Oil and Gas) in the Upper-Jurassic lower Cretaceous strata, which can be found just beneath the area selected for this dataset.” And pg. 16524 col. 1-2 “The act of determining the various properties in the reservoir requires two types of data: Hard data (Well Data) and Soft Data (Seismic Data). Seismic data are acquired with the help of seismic surveys … There is a need for well data in addition to seismic data for effectively determining various properties with a degree of high vertical resolution. Well data are recorded at specific well locations by sending contact sensors in the boreholes.” And “Depth to time conversion Seismic data are sampled in the time domain (two-way travel time), whereas well data are acquired in the depth domain. So depth to time conversion of data is required to resolve the mismatch between two sets of data. So, the well log data collected by contact sensors are transformed from depth to time domain by using the velocity profile from well to seismic tie. The goal of this conversion to relate the seismic data with well property porosity.” And Pg. 16526 col. 1 “seismic traces nearby to the wells”), wherein the logging data comprises resistivity data, acoustic wave data, and density data (pg. 16521 col. 1 “The approach used a simple three-layer ANN with Sonic, Density, and Resistivity as inputs.”).
Han, Xue, Chen and Bedi are analogous art because they are from the same field of endeavor of seismic analysis.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic analysis method disclosed by Han in combination with Xue and Chen with the synthetic traces disclosed by Bedi.
 One of ordinary skill in the art would have been motivated to make this modification in order to effectively determine various properties with a degree of high vertical resolution (Bedi pg. 16524 col. 2).

Han in combination with Xue, Chen and Bedi does not appear to explicitly disclose spatial smoothing.
However, Nasseri teaches spatial smoothing (pg. 230 col. 1 “The filters include median, structural smoothing, Gaussian low spatial filter and band-pass filters. Here, a structural smoothing filter was applied as a fast volumetric signal processing method that applies a 3D Gaussian filter to reduce the noise content of the input data and improves the spatial continuity of the seismic signal without loss of edge information (Randen et al 2003, Yuan and Wang 2013).”).
Han, Xue, Chen, Bedi and Nasseri are analogous art because they are from the same field of endeavor of seismic analysis.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seismic analysis method disclosed by Han in combination with Xue, Chen and Bedi with the spatial smoothing disclosed by Nasseri.
 One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise and improve spatial continuity (Nasseri pg. 230 col. 1).

Han in combination with Xue, Chen, Bedi and Nasseri do not appear to explicitly teach wherein the logging data comprises resistivity data, acoustic wave data, natural potential data, microelectrode data, and density data.
However, Jia teaches wherein the logging data comprises resistivity data (Jia pg. 3 “The resistivity curve of R2.5 shows three distinct gentle bulges, and the whole area has a drilling rate of 100, which is a first-grade standard layer” And pg. 5 “Deep detection resistivity curve”), acoustic wave data (Jia pg. 3 “The morphological value of the reference curve, the geometric weighted average value of the thickness of the high-resolution sp curve, the area average value of the high-resolution acoustic wave curve, the geometric weighted average value of the thickness of the high-resolution density and high-resolution gamma ray curve were adopted, and the relative value of the natural layer from the middle to the shale baseline was read from the sp curve” And “According to the principle of logging, sonic moveout can be used to measure the velocity of longitudinal wave, the porosity of the main reaction formation, the volume density of the reaction formation of density logging, so the porosity of core interpretation and the time difference of acoustic wave can also be used to calculate the porosity”), natural potential data(pg. 1 paragraph 2 “With DLS logging series, currently in focus, in addition to the microspheres microelectrode, acoustic time stratification capacity can reach 0.2 meters, 3 lateral stratification ability in 0.3 meters deep, other logging projects, such as natural potential, natural gamma, density and other major curve hierarchical” and pg. 5 “The natural potential curve, after the development of stratified water injection for a long time, the change of natural potential is mainly in two aspects: (1) the salinity of mixed fluid decreases with the increasing of water cut.”), microelectrode data (pg. 5 “The microelectrode curve, in the process of water injection, the character of fluid in the formation changes from oil-bearing to oil-water coexistence or water-cu”), and density data (pg. 3 “high resolution density curve”).

Han, Xue, Chen, Bedi, Nasseri, and Jia are analogous art because they are from the same field of endeavor of seismic analysis.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logging data disclosed by Han in combination with Xue, Chen, Bedi and Nasseri with the types of logging data disclosed by Jia.
 One of ordinary skill in the art would have been motivated to make this modification in order to meet the need of find tapping remaining oil in the development stage and better guide the dynamic development and adjustment of oilfield(Jia abstract).

Regarding claim 2, the references teach the method of claim 1. Han further teaches wherein, in the step of performing a data decomposition on the three-dimensional seismic data volume of the key stratum of the rock reservoir to be characterized to obtain a plurality of intrinsic mode function components, the data decomposition specifically adopts a complete ensemble empirical mode decomposition with adaptive noise method (pg. 11 col. 1 “Complete ensemble empirical mode decomposition is also a noise-assisted method. The procedure of CEEMD can be described as follows (Torres et al., 2011): [Equations 1-6]”).

Regarding claim 3, the references teach the method of claim 1. Han further teaches wherein, in the step of performing a data transformation on all the intrinsic mode function components to obtain time-frequency spectrums of all the intrinsic mode function components, a Hilbert transformation method is specifically adopted for performing the data transformation on all the intrinsic mode function components (pg. 11 col. 2 “Seismic instantaneous attributes (Taner et al., 1979) are derived from the seismic trace x(t) and its Hilbert transform y(t) by computing its analytic signal, given by [Equations 7-10]” And “We use equations 8 and 10 to compute instantaneous amplitudes and frequencies for each IMF. ”).

Regarding claim 4, the references teach the method of claim 1. Han further teaches wherein, in the step of performing a data decomposition on the three-dimensional seismic data volume of the key stratum of the rock reservoir to obtain a plurality of intrinsic mode function components, a specific operation formula comprises: letting x[n] be target data, and a complete ensemble empirical mode decomposition with adaptive noise and computation of time-frequency spectrums being described by the following algorithm:

    PNG
    media_image1.png
    802
    1050
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    94
    956
    media_image2.png
    Greyscale

(pg. 11 col. 1 “Complete ensemble empirical mode decomposition is also a noise-assisted method. The procedure of CEEMD can be described as follows (Torres et al., 2011): [Equations 1-6]”).

	Regarding claim 9, the references teach the method of claim 1. Han in combination with Xue does not appear to explicitly disclose a non-transitory computer-readable storage medium, storing a rock reservoir structure characterization program thereon which, when executed by a processor, performs the steps of the rock reservoir structure characterization method. 
	However Chen further teaches a non-transitory computer-readable storage medium, storing a rock reservoir structure characterization program thereon which, when executed by a processor, performs the steps of the rock reservoir structure characterization method (pg. 660 col. 1 “The computation is done on a PC station equipped with an Intel Core i7 CPU clocked at 3.1 GHz and 16 GB of RAM.”).

	Regarding claim 10, the references teach the method of claim 1. Han in combination with Xue does not appear to explicitly disclose an electronic equipment, comprising a memory and a processor, wherein the memory stores a rock reservoir structure characterization program thereon which, when executed by the processor, performs the steps of the rock reservoir structure characterization method.
	However Chen further teaches an electronic equipment, comprising a memory and a processor, wherein the memory stores a rock reservoir structure characterization program thereon which, when executed by the processor, performs the steps of the rock reservoir structure characterization method (pg. 660 col. 1 “The computation is done on a PC station equipped with an Intel Core i7 CPU clocked at 3.1 GHz and 16 GB of RAM.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over Han in view of Xue, Chen, Bedi, Nasseri, and Jia and in further view of Hilbert-Transform Wikipedia article (Hilbert transform archived 20 Jan 2020 https://web.archive.org/web/20200120220006/https://en.wikipedia.org/wiki/Hilbert_transform , retrieved 5/27/2021 ), hereinafter Hilbert-wiki.
Regarding claim 5, Han in combination with Xue, Chen, Bedi, Nasseri, and Jia teaches the method of claim 1. Han further teaches wherein, in the step of performing data transformation on all the intrinsic mode function components to obtain time-frequency spectrums of all the intrinsic mode function components a specific operation formula comprises: wherein x(t) is each intrinsic mode function IMF, y(t) is a Hilbert transform of x(t),

    PNG
    media_image3.png
    528
    1134
    media_image3.png
    Greyscale

(pg. 11 col. 2 “Seismic instantaneous attributes (Taner et al., 1979) are derived from the seismic trace x(t) and its Hilbert transform y(t) by computing its analytic signal, given by [Equations 7-10]” And “We use equations 8 and 10 to compute instantaneous amplitudes and frequencies for each IMF. ”).

Han does not appear to explicitly disclose a specific Hilbert transform formula 
    PNG
    media_image4.png
    61
    307
    media_image4.png
    Greyscale
.
However, Hilbert-wiki teaches a specific Hilbert transform formula 
    PNG
    media_image4.png
    61
    307
    media_image4.png
    Greyscale
(pg. 1 paragraph 1 “the Hilbert transform is a specific linear operator that takes a function, u(t) of a real variable and produces another function of a real variable H(u)(t). This linear operator is given by convolution with the function {\displaystyle 1/(\pi t)} 1/(πt)”).
Han and Hilbert are analogous art because Hilbert defines the transformation used by Han.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral analysis method including a Hilbert transform disclosed by Han with the specific equation disclosed by Hilbert-wiki. One of ordinary skill in the art would have been motivated to make this modification in order to use a specific equation for performing the Hilbert transformation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over Han in view of Xue, Chen, Bedi, Nasseri, and Jia and in further view of Schaff ("Optimizing correlation techniques for improved earthquake location." Bulletin of the Seismological Society of America 94.2 (2004): 705-721), hereinafter Schaff.
Regarding claim 6, Han in combination with Xue, Chen, Bedi, Nasseri, and Jia teaches the method of claim 1.
Han in combination with Xue, Chen, Bedi, Nasseri, and Jia does not appear to explicitly disclose a specific operation formula for performing a cross-correlations and screening out a component with the highest correlation.
However, Schaff teaches a specific operation formula for performing a cross-correlations and screening out a component with the highest correlation (pg. 706 col. 2 “Time-domain cross correlation is defined as [Equation 1] for seismograms u1(t) and u2(t) and with the normalization n _ 1/[_ u12(t)dt _ u22(t)dt]1/2. The delay, s, for which the correlation coefficient, CC _ max{c(s)}, occurs measures the delay between the two seismograms (Fig. 1c).”).
Han, Xue, Chen, Bedi, Nasseri, Jia and Schaff are analogous art because they are from the same field of endeavor of seismic analysis.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spectral analysis of seismic traces disclosed by Han in combination with Xue, Chen, Bedi, Nasseri, and Jia with the formula for performing cross-correlation disclosed by Schaff.
 One of ordinary skill in the art would have been motivated to make this modification in order to reduce measurement error of time differences (Schaff pg. 706 col. 2).

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Han in view of Xue, Chen, Bedi, Nasseri, and Jia and in further view of Xu et al. (“Survey of clustering algorithms." IEEE Transactions on neural networks 16.3 (2005): 645-678.), hereinafter Xu.
Regarding claim 7, Han in combination with Xue, Chen, Bedi, Nasseri, and Jia teaches the method of claim 1.
Han in combination with Xue, Chen, Bedi, Nasseri, and Jia does not appear to explicitly disclose the specific operation formula for performing FCM of the claim.
However, Xu teaches a specific operation formula comprises:

    PNG
    media_image5.png
    546
    1492
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    223
    1443
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    357
    881
    media_image7.png
    Greyscale

(pg. 656 col. 2 “FCM is one of the most popular fuzzy clustering algorithms [141]. FCM can be regarded as a generalization of ISODATA [76] and was realized by Bezdek [35]. FCM attempts to find a partition (fuzzy clusters) for a set of data points … while minimizing the cost function.” And “We summarize the standard FCM as follows, in which the Euclidean or norm distance function is used.” See FCM summary)

Han, Xue, Chen, Bedi, Nasseri, Jia and Xu are analogous art because they are from the same field of endeavor of data analysis.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clustering disclosed by Han in combination with Xue, Chen, Bedi, Nasseri, and Jia with the specific Fuzzy C-means clustering formula disclosed by Xu.
 One of ordinary skill in the art would have been motivated to make this modification in order to discover more sophisticated relations between a given object and the disclosed clusters (Xu pg. 656 col. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Du et al. ("Automatic mutation feature identification from well logging curves based on sliding t test algorithm." Cluster Computing 22.6 (2019): 14193-14200.) teaches logging data comprising microelectrode curves (pg. 14194 col. 1) and natural potential curves (pg. 14199 col. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147